                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JUAN CASTILLO,

                Petitioner,

v.                                                      CASE NO. 2:19-CV-11136
                                                        HONORABLE SEAN F. COX

J. A. TERRIS,

            Respondent.
_________________________________/

                          OPINION AND ORDER DISMISSING
                    THE PETITION FOR A WRIT OF HABEAS CORPUS

                                           I. Introduction

        Federal prisoner Juan Castillo (“Petitioner”), currently confined at the Federal

Correctional Institution in Milan, Michigan, has filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 challenging his career offender designation under the federal

sentencing guidelines. He seeks removal of the career offender enhancement and immediate

release from custody.

        Promptly after the filing of a habeas petition, the court must undertake a preliminary

review of the petition to determine whether “it plainly appears from the face of the petition and

any exhibits annexed to it that the petitioner is not entitled to relief in the district court.” Rule 4,

Rules Governing § 2254 Cases; see also 28 U.S.C. § 2243 (directing courts to grant the writ or

order the respondent to answer “unless it appears from the application that the applicant or

person detained is not entitled thereto”); Perez v. Hemingway, 157 F. Supp. 2d 790, 796 (E.D.

Mich. 2001) (discussing authority of federal courts to summarily dismiss § 2241 petitions). If,
after preliminary consideration, the court determines that the petitioner is not entitled to relief,

the court must summarily dismiss the petition. See Allen v. Perini, 424 F.2d 134, 141 (6th Cir.

1970) (district court has duty to “screen out” petitions that lack merit on their face). A dismissal

under Rule 4 includes those petitions which raise legally frivolous claims, as well as those

containing factual allegations that are palpably incredible or false. Carson v. Burke, 178 F.3d

434, 436-37 (6th Cir. 1999). After undertaking such review, and for the reasons stated herein,

the court concludes that the habeas petition must be dismissed.

                                 II. Facts and Procedural History

        Petitioner pleaded guilty to possession with intent to distribute 50 kilograms or more of

marijuana in violation of 21 U.S.C. § 841(a)(1), before another judge in this district and was

sentenced to 144 months imprisonment in October, 2015. In imposing sentence, the court

designated Petitioner as a career offender under U.S.S.G. § 4B1.1 because he was at least 18

years old at the time of the offense, the offense involved a controlled substance, and he had two

prior felony convictions involving a controlling substance – a 2003 conviction for maintaining a

drug house and a 2004 conviction for conspiracy to deliver/manufacture marijuana. See United

States v. Castillo, No. 4:12-CR-20288 (E.D. Mich.). Petitioner did not pursue a direct appeal.

        In 2016, Petitioner filed several motions to vacate sentence pursuant to 28 U.S.C. § 2255

in the district court raising four grounds for relief: (1) trial counsel was ineffective for failing to

properly calculate his criminal history, (2) the district court miscalculated his criminal history by

counting certain offenses separately, (3) the district court improperly designated him as a career

offender to enhance his sentence, and (4) his prior assault conviction is no longer a crime of

violence under Johnson v. United States, _ U.S. _, 135 S. Ct. 2551 (2015), such that he is not a


                                                  -2-
career offender. The matter was stayed pending the United States Supreme Court’s decision in

Beckles v. United States, _ U.S. _, 136 S. Ct. 2510 (2017). Ultimately, the district court denied

relief on Petitioner’s claims. United States v. Castillo, No. 4:12-CR-20288, (E.D. Mich. July 24,

2018). The court then denied reconsideration and denied a certificate of appealability. The

United States Court of Appeals for the Sixth Circuit also denied Petitioner a certificate of

appealability essentially finding that his claims lacked merit such that reasonable jurists could

not debate the district court’s ruling. Castillo v. United States, No. 18-2178 (6th Cir. Feb. 25,

2019).

         Petitioner dated the instant habeas petition on April 9, 2019. He asserts that he is entitled

to habeas relief because he is actually innocent of his U.S.S.G. § 4B1.1 career offender

designation. Specifically, he asserts that his Michigan prior conviction for maintaining a drug

house under Mich. Comp. Laws § 333.7405(1)(d) is classified as a misdemeanor and he was

sentenced to 270 days in jail. See Pet., pp. 6-7.

                                           III. Discussion

         Petitioner brings this action as a habeas petition under 28 U.S.C. § 2241. His habeas

claim, however, concerns the validity of his federal sentence. A motion to vacate sentence under

28 U.S.C. § 2255 filed with the trial court is the proper avenue for relief on a federal prisoner’s

claims that his conviction and/or sentence were imposed in violation of the federal constitution

or federal law. Capaldi v. Pontesso, 135 F.3d 1122, 1123 (6th Cir. 1998); see also McCully v.

United States, 60 F. App’x 587, 588 (6th Cir. 2003) (citing United States v. Peterman, 249 F.3d

458, 461 (6th Cir. 2001)). A federal prisoner may bring a claim challenging his conviction or the

imposition of sentence under 28 U.S.C. § 2241 only if it appears that the remedy afforded under


                                                    -3-
§ 2255 is inadequate or ineffective to test the legality of his detention. Charles v. Chandler, 180

F.3d 753, 756 (6th Cir. 1999); see also Wooton v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012).

Habeas corpus is not an additional, alternative, or supplemental remedy to the motion to vacate,

set aside, or correct the sentence. Charles, 180 F.3d at 758.

       The burden of showing that the remedy afforded under § 2255 is inadequate or

ineffective rests with the petitioner, and the mere fact that a prior motion to vacate sentence may

have proven unsuccessful does not generally meet that burden. In Re Gregory, 181 F.3d 713,

714 (6th Cir. 1999). The remedy afforded under § 2255 is not considered inadequate or

ineffective simply because § 2255 relief may be or has already been denied, because the

petitioner is time-barred or otherwise procedurally barred from pursuing relief under § 2255, or

because the petitioner has been denied permission to file a second or successive motion to vacate

sentence. Charles, 180 F.3d at 756. Petitioner neither alleges nor establishes that his remedy

under § 2255 is (or was) inadequate or ineffective.

       Petitioner seemingly believes that he should be allowed to proceed under § 2241 via the

“savings clause” of § 2255 because he is actually innocent of his career offender designation and

sentencing enhancement. Such an argument, however, puts the cart before the horse. Petitioner

fails to show that his remedy under § 2255 is (or was) inadequate or ineffective. He challenged

his career offender designation and sentencing enhancement in his motion to vacate sentence and

was denied relief by the district court. The Sixth Court also denied a certificate of appealability

and, in doing so, specifically rejected his claim that the maintaining a drug house conviction was

not a “controlled substance offense” under the federal sentencing guidelines because it is not a

felony and he was sentenced to 270 days in jail. See Castillo, No. 18-2178 at *3. Petitioner thus


                                                -4-
had the opportunity to raise his current claim in his prior proceedings. “The mere fact that the

courts have not found his arguments persuasive is not enough to satisfy his burden of showing

that his remedy under § 2255 is inadequate or ineffective.” Brewster v. Perez, 26 F. App’x 781,

783 (6th Cir. 2002) (citing In re Gregory, supra).

          Section 2255 is not inadequate or ineffective simply because the sentencing court and/or

appellate denied relief and the petitioner wants to relitigate a claim that was already decided

against him. See Adderly v. Zickefoose, 459 F. App’x 73, 75 (3d Cir. 2012) (finding no basis for

applying the savings clause where petitioner simply sought to relitigate a sentencing

enhancement issue); Crosby v. Brook, 353 F. App’x 591, 593 (2d Cir. 2009) (ruling that § 2255's

savings clause was not properly invoked where the petition was an attempt to relitigate issues

previously decided by other courts); Ceballos Torres v. United States, 83 F. App’x 609 (5th Cir.

2003) (same). Petitioner may not relitigate his career offender designation sentencing

enhancement claim on habeas review under § 2241 simply because he did not receive the desired

result in his § 2255 proceedings. Petitioner is not entitled to proceed under 28 U.S.C. § 2241 on

his claim. This case must therefore be dismissed.

                                            IV. Conclusion

          For the reasons stated, the court concludes that Petitioner is challenging the validity of

his federal sentence and that he fails to establish that his remedy under 28 U.S.C. § 2255 is

inadequate or ineffective to test the legality of his detention. His claim is improperly brought

under 28 U.S.C. § 2241. Accordingly, the court DISMISSES the petition for a writ of habeas

corpus.

          Lastly, the court notes that a certificate of appealability is not needed to appeal the


                                                   -5-
dismissal of a habeas petition filed pursuant to 28 U.S.C. § 2241. Witham v. United States, 355

F.3d 501, 504 (6th Cir. 2004). Accordingly, Petitioner need not request one from this court or

the Sixth Circuit should he seek to appeal this decision.

       IT IS SO ORDERED.

Dated: May 7, 2019                                    s/Sean F. Cox
                                                      Sean F. Cox
                                                      U. S. District Judge




                                                -6-
